Name: 2002/21/EC: Commission Decision of 11 January 2002 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods, to include Uruguay (Text with EEA relevance) (notified under document number C(2001) 4984)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  America;  marketing;  fisheries;  international trade
 Date Published: 2002-01-12

 Avis juridique important|32002D00212002/21/EC: Commission Decision of 11 January 2002 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods, to include Uruguay (Text with EEA relevance) (notified under document number C(2001) 4984) Official Journal L 010 , 12/01/2002 P. 0079 - 0080Commission Decisionof 11 January 2002amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods, to include Uruguay(notified under document number C(2001) 4984)(Text with EEA relevance)(2002/21/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs(1), as last amended by Council Directive 97/79/EC(2), and in particular Article 9(3)(a) thereof,Whereas:(1) Commission Decision 97/20/EC(3), as last amended by Decision 2001/675/EC(4), establishes the list of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form are authorised for human consumption. Part I of the Annex lists the names of the countries and territories covered by a specific Decision under Directive 91/492/EEC and part II names those qualifying under Article 2(2) of Council Decision 95/408/EC(5), as last amended by Decision 2001/4/EC(6).(2) Commission Decision 2002/19/EC(7) lays down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Uruguay, therefore Decision 97/20/EC should be amended to include Uruguay in part I of the list.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/20/EC is replaced by the Annex to the present Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 11 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 1.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 6, 10.1.1997, p. 46.(4) OJ L 236, 5.9.2001, p. 16.(5) OJ L 243, 11.10.1995, p. 17.(6) OJ L 2, 5.1.2001, p. 21.(7) See page 73 of this Official Journal.ANNEXList of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form for human consumption are authorisedI. Third countries which have been the subject of a specific decision based on Directive 91/492/EEC:AU AUSTRALIACL CHILEJM JAMAICA (only for marine gastropods)KR SOUTH KOREAMA MOROCCOPE PERUTH THAILANDTN TUNISIATR TURKEYUY URUGUAYVN SOCIALIST REPUBLIC OF VIETNAM.II. Third countries, which may be the subject of a provisional decision, based on Decision 95/408/EC:CA CANADAGL GREENLANDNZ NEW ZEALANDUS UNITED STATES OF AMERICA.